     Case 3:17-cv-01104-VLB Document 70-30 Filed 04/01/19 Page 1 of 5




Ben Polak
Provost
William C. Brainard
William C. BrainardProfessor
                    Professor of
                              of Economics
                                 Economics
Yale University
2 Whitney Avenue, Suite 400, Room 432
New Haven CT




                                                                                         July 25th 2016




Dear Provost Polak,
I attach the
         the report
             report of
                    ofthe
                       theFaculty
                           FacultyReview
                                  Review Committee
                                          Committee youyou appointed,
                                                           appointed, by
                                                                      by your
                                                                         your letter
                                                                              letter of
                                                                                     of April
                                                                                        April 20th
2016, to review the March 2016 complaint of Associate Professor Susan Byrne (Spanish and
Portuguese). This report represents the
                                    the views
                                        views of all five
                                                     five members
                                                          members of the committee.
                       Yours Sincerely,

Gary Brudvig, Benjamin Silliman
                       Silliman Professor
                                   Professor of
                                             of Chemistry; Professor
                                                           Professor of Molecular Biophysics and
       Biochemistry; Chair of
       Biochemistry; Chair  of the
                                the Department
                                    Department of Chemistry
Julie Dorsey, Professor of Computer
                           Computer Science
                                    Science

Marla Geha, Professor of Astronomy and of
                                       of Physics
                                          Physics

Marianne LaFrance, Professor of
                             of Psychology and of Women's,
                                                  Women's, Gender,
                                                           Gender,and
                                                                   andSexuality
                                                                       Sexuality Studies

Steven Wilkinson, Nilekani
                  Nilekani Professor
                           Professor of India and South
                                                  South Asian Studies; Professor of Political
       Science and International Affairs (Committee Chair)




                                                                                                          BYRNE009113
      Case 3:17-cv-01104-VLB Document 70-30 Filed 04/01/19 Page 2 of 5


                                                         2


Report of the Faculty Review Committee
                             Committee regarding the Complaint
                                                     Complaint of
                                                               of Professor Susan Byrne

Associate Professor on Term Susan Byrne Byrne was
                                               was denied
                                                     denied promotion
                                                              promotion to tenure by a vote of the
Department
Department ofof Spanish
                Spanish and Portuguese in February 2016.   2016. In complaints dated March
                                                                                       March 2'd
                                                                                             2'd and March
81                  Byrne requested that the Provost
81 2016, Professor Byrne                         Provost convene
                                                            convene aa Faculty
                                                                       Faculty Review Committee to review
the process that led to that
                         that decision,
                              decision, and to
                                             to determine
                                                determine if if the
                                                                the process
                                                                    process was in accordance with
University policy
           policyand
                   and the
                        the procedures
                            procedures laid
                                         laidout
                                              out in
                                                   in the
                                                      the Faculty
                                                           FacultyHandbook.
                                                                    Handbook. The
                                                                                The Provost appointed this
committee on
           on April
               April 20th
                     20th 2016 to investigate these allegations
                                                        allegations and
                                                                     and report
                                                                         report back to him.
Professor Byrne has made the
                         the following
                             following complaints:

    1.
    1. That a number of  of senior members of the department, Department  Department Chair
                                                                                        Chair Professor Rolena
       Adorno and Professors
                      Professors Noel
                                   Noel Valis
                                         Valis and Roberto Gonzalez Echavarria, had prejudged the
       outcome of her tenure case, in part because of their opposition to FASTAP and in part
       because of other
                    other reasons
                           reasons unrelated
                                    unrelated to to the
                                                     thescholarly
                                                          scholarly merits
                                                                      merits of
                                                                              of the
                                                                                  the work.
                                                                                      work. Prof.
                                                                                             Prof. Byrne
                                                                                                    Byrne alleges
                                                                                                           alleges
       that the process has not therefore provided
                                               provided the the adequate
                                                                 adequate and fair consideration of the tenure
       case on scholarly grounds
                            grounds provided for by Yale's policies
                                                                  policies and
                                                                             and procedures.
    2.
    2. That the
             the FAS
                  FAS Dean's
                        Dean's office
                                office should have recognized that several            members of
                                                                            several members       of the department
       had prejudged the case,     and therefore should have
                             case, and                        have prevented
                                                                      prevented those members of the
       department from either serving on the promotion committee or from voting on the                  the case.
                                                                                                             case.
       The recusal of Professors Adorno
                                     Adorno andand Gonzalez
                                                      Gonzalez Echavarria
                                                                  Echavarria was was formally
                                                                                      formally requested by
       Professor Byrne in a letter dated April 1" 2015,   2015, addressed
                                                                 addressed to to the
                                                                                  the Provost, FAS Dean's office,
       and the senior faculty members
                                 members of the Spanish and Portuguese Department. Professor Byrne
       alleges  that the
       alleges that  the FAS
                          FAS Dean's
                               Dean's January
                                       January19'  19' 2016 decision not to grant this   this recusal request led to
       a review process and vote thatthat was biased and not   not inin accordance
                                                                        accordance with
                                                                                      with university
                                                                                            university policy.
                                                                                                        policy.
    3.
    3. That the
             the department's
                  department's denial
                                 denial of
                                        of Professor
                                            Professor Byrne's
                                                           Byrne's APL
                                                                     APL proposal
                                                                           proposal in February
                                                                                         February 2015 was was both
       evidence of several senior colleagues' pre-judgement of her         her tenure
                                                                                tenure case,
                                                                                        case, as
                                                                                               as well
                                                                                                  well as directly
       harmful to her tenure
                         tenure chances
                                chances byby denying
                                              denying her her the
                                                               the full
                                                                    full year's leave to which she was entitled
       under Yale policy.
    4. That
    4. That "In
             "In violation
                  violation of
                             ofFH
                                FHIII.L.a.iii,
                                    III.L.a.iii, they
                                                  they [the
                                                        [the named
                                                             named three
                                                                       threefaculty
                                                                              faculty members]
                                                                                       members] retaliated
                                                                                                   retaliated against
       me for having spoken out  out against
                                     against abuses
                                              abuses of  of university
                                                            university and public policy perpetrated against
              includingsexual
       them, including     sexualharassment
                                   harassmentand   anddiscrimination
                                                        discrimination(Byrne
                                                                           (Byrne    March complaint,
                                                                                   March      complaint, p.5)."



Committee Process
Over the
      the past
          past three
               three months
                      months we
                              we have
                                  have spent
                                        spent approximately
                                              approximately twenty-two hours as a committee
interviewing people with information
                           information relevant to the complaint,
                                                         complaint, starting with Professor
                                                                                  Professor Byrne,
                                                                                             Byrne, as
        discussing this
well as discussing  this complaint
                         complaint and
                                    and the evidence as
                                                      as aa committee. We have also
                                                                                 also spent
                                                                                      spent many hours
reading through the relevant
                      relevant written
                               written materials,
                                       materials, including documents that
                                                                         that we
                                                                              we requested.
                                                                                 requested. A
                                                                                            A list of
                                                                                                   of all
those to whom
         whom we spoke
                     spoke is attached as Appendix A.




                                                         2




                                                                                                                        BYRNE009114
     Case 3:17-cv-01104-VLB Document 70-30 Filed 04/01/19 Page 3 of 5


                                                          3


Committee's Findings of Fact and Conclusions

Our findings
Our findings of
             of fact with regard to
                                 to these
                                     these complaints
                                           complaints are
                                                      are as
                                                          as follows:
                                                             follows:

   1.
   1. We find that Yale's promotion
                              promotion procedures
                                            procedureswere
                                                         were strictly
                                                                  strictly followed.
                                                                            followed. TheThe individuals named in
      the complaint each assure us that they did not prejudge the tenure case, and that they judged
      it on the
            the merits
                merits and
                         and according
                              according to to FASTAP
                                               FASTAP procedures. We as a committee can find no
      evidence to prove that this is not the
      evidence                                 the case.
                                                   case. We found no evidence evidence that the the decision
                                                                                                    decision in this
                                                                                                                this
      case was
            was based
                 based onon anything other than academic grounds.
   2.
   2. We find that the FASFAS Dean's
                                 Dean's office
                                          office did its best toto ensure
                                                                    ensure aa fair
                                                                                 fair and
                                                                                      and adequate review of this
      promotion case,
      promotion    case, notwithstanding the fact that from    from March-December
                                                                      March-December 2015       2015 there
                                                                                                      there was a
      continuing Climate Review
                              Review of of the
                                           the Department,
                                                Department, as well well asas the
                                                                               the fact that Professor Byrne had
      in her April 1st
                     1st2015
                         2015letter
                                letterrequested
                                       requestedthatthatProfessors
                                                         ProfessorsRolena
                                                                        RolenaAdornoAdornoand  andRoberto
                                                                                                   RobertoGonzlez
                                                                                                             Gonzlez
      Echavarria recuse themselves from voting   voting on
                                                         on her
                                                              her case.
                                                                    case. In
                                                                           In August
                                                                               August 2015,
                                                                                          2015, while awaiting the
      results of this Climate Review,
                                 Review, andand any
                                                 any possible
                                                      possibleimpact
                                                                  impact that
                                                                            that might
                                                                                  might have
                                                                                           have onon the committee
      composition or the the recusal request, the FAS Dean'sDean's office
                                                                       office brought in two independent
      committee members from outside the department, Professor Howard Bloch (French) and
      Professor Giuseppe
                  Giuseppe Mazzotta (Italian),
                                           (Italian), chosen for their independence
                                                                            independence and    and relevant
                                                                                                     relevant expertise.
                                                                                                              expertise.
      The FAS
           FAS Dean's
                 Dean's office
                           office and
                                  and the
                                        theIIIumanities
                                              Iumanities Divisional Chair also carefully             monitored the
                                                                                         carefully monitored
      selection of outside referees and the   the committee
                                                  committee review
                                                                 review process
                                                                           process itself,
                                                                                      itself, including having the
      Dean ofof Academic Affairs
                             Affairs present at the final promotion meetings to ensure compliance
      with procedures.
      The witnesses we spoke to     to were in general agreement that the       the external
                                                                                     external reviewers
                                                                                                reviewers selected
      were independent, well respected, and did      did their job carefully
                                                                      carefully andand thoroughly.
                                                                                         thoroughly. There
                                                                                                        There was also
      agreement, even among those with     with different
                                                 different views
                                                            views on  on the
                                                                          the merits
                                                                                merits ofof the
                                                                                            the promotion case and
      its outcome, that thethe promotion
                                promotioncommittee
                                              committeedid diditsitswork
                                                                     work conscientiously
                                                                             conscientiously in accordance with
      FAS procedures.
   3.
   3. The Associate Professor Leave denial in February 2015          2015 was
                                                                            was unfortunate
                                                                                   unfortunate and we think
      reflected poor judgment
                        judgment by the department. The denial     denial was alsoalso unprecedented under
                                       acknowledge that
      FASTAP, even though we acknowledge               that the FAS Dean's
                                                                         Dean's office acted to mitigate the
      APL denial's effects by approving a Triennial leave     leave ofof one
                                                                          one semester.
                                                                                semester. TheThe department's denial
      of the APL
              APL was not,not, however,
                               however, aa violation
                                             violation of
                                                        of Yale
                                                           Yale policy. Yale's Faculty Faculty Handbook
                                                                                                 Handbook
      (XVII.A.1) makes clear that "Leave is a privilege, not a right. Eligibility for a leave according
      to the policies spelled
                       spelled out
                                 out below does
                                              does not in itself
                                                            itself constitute
                                                                     constitute entitlement to that leave. No
      leave will
             will be
                  begranted
                      grantedwithout
                                without the
                                          the approval
                                               approval ofof the
                                                             the Provost
                                                                   Provost and the applicable          department or
                                                                                          applicable department
      program chair (in the Faculty of Arts and Sciences)
                                                        Sciences) or  or Dean
                                                                          Dean (in the professional schools)."
      Without the approval of the Spanish and Portuguese Department Chair, Professor Adorno,
             was therefore no obligation
      there was                   obligation on on the Department or the UniversityUniversity to grant the
      Associate Professor Leave.
                               Leave.
   4.
   4. We did not find
                    find evidence that Professor
                                           Professor Byrne
                                                       Byrne suffered retaliation
                                                                             retaliation in this tenure review
                                                                                                           review
      process because of  of anything
                             anything sheshe may
                                              may have
                                                   have said
                                                         said oror not
                                                                    nothave
                                                                         havesaidsaidspecifically
                                                                                       specifically regarding sexual
      harassment or discrimination in     in the department.




                                                          3




                                                                                                                           BYRNE009115
      Case 3:17-cv-01104-VLB Document 70-30 Filed 04/01/19 Page 4 of 5


                                                      4


Scope of Inquiry
Our committee
Our  committee hashas been
                      been charged
                            charged with
                                     with the
                                           the task
                                                task of
                                                     of deciding
                                                        deciding whether
                                                                 whether Yale
                                                                          Yale policies
                                                                                  policies and procedures
have been followed in this case. We We are
                                        are conscious
                                            conscious of course that broader allegations
                                                                                  allegations have been
made, in this
          this complaint,
               complaint, about
                           about the
                                  the department climate
                                                     climate and
                                                             and leadership.
                                                                  leadership. 'the
                                                                               'the FAS
                                                                                     FAS Dean found
                                                                                                found at
                                                                                                      at least
some of
      of these
         these allegations
                allegations sufficiently concerning to initiate a department
                                                                    department climate
                                                                                  climate review in March
2015, subsequent to which a new DGS, Professor Ed        Ed Kamens,
                                                            Kamens, was
                                                                      was appointed
                                                                           appointed in in January 2016 from
outside the department.
We wish to make clear that our finding of facts and conclusions related to this
                                                                            this specific tenure case
and procedures should not be interpreted
                             interpreted as
                                          as an endorsement
                                                endorsement of
                                                             of either
                                                                either the
                                                                        the way
                                                                            way in which the
department was being run or of
                            of its leadership.




                                                      4




                                                                                                                 BYRNE009116
     Case 3:17-cv-01104-VLB Document 70-30 Filed 04/01/19 Page 5 of 5


                                      5



Appendix A
People Interviewed by the Committee
 Adorno, Rolena                           Sterling Professor,
                                                    Professor, Department
                                                               Department Chair,
                                          Department of
                                          Department    of Spanish
                                                           Spanish and Portuguese
 Bloch, Howard                            Sterling Professor
                                                    Professor of French; External member
                                          of the Byrne promotion committee
 Byrne, Susan                             Associate Professor, Department of
                                          Associate                           of Spanish
                                          and Portuguese
 Dovidio, Jack
 Dovidio,                                 Carl I Hovland Professor of of Psychology;
                                                                          Psychology; Dean
                                          of Academic Affairs
                                                         Affairs of
                                                                 of the Faculty of Arts and
                                          Sciences
 Gendler, Tamar                           Vincent J. Scully  Professor of Philosophy;
                                                      Scully Professor
                                          Dean ofof the
                                                    the Faculty
                                                        Faculty of
                                                                of Arts
                                                                    Arts and
                                                                         and Sciences
                                                                             Sciences
 Gonzalez Echavarria, Roberto             Sterling  Professor, Department
                                          Sterling Professor,  Department of Spanish and
                                          Portuguese
 Gonzalez-Perez, Anibal                   Professor of Spanish, Department of  of Spanish
                                          and Portuguese
 Hungerford, Amy
 Hungerford,                              Professor of English and of of American
                                                                         American Studies;
                                          Divisional Chair (now Divisional Dean),
                                          Division of Humanities
Jackson, Kenneth                                                      Department of
                                          Professor of Portuguese, Department
                                          Spanish and Portuguese; Member of the Byrne
                                          promotion committee
 Kamens, Edward                           Sumitomo Professor of  of Japanese Studies;
                                          Director of Graduate Studies, Department
                                                                            Department of
                                          Spanish and Portuguese
 Mazzotta, Giuseppe                       Sterling Professor of Italian Language and
                                          Literature; External member of the Byrne
                                          promotion committee
 Stanley, Valarie                         Senior Deputy Title IX Coordinator

 Valis, Noel                              Professor, Department of
                                                                 of Spanish and
                                                      Chair of
                                          Portuguese; Chair of the Byrne
                                                                   Byrne promotion
                                                                         promotion
                                          committee




                                      5




                                                                                              BYRNE009117
